This case was affirmed at a former day of this term, and now comes before us on motion for rehearing. Appellant strenuously insists that the court was in error in the original opinion in regard to his bill of exceptions number 5. We agree with counsel that we were in error in laying stress upon the fact that the books of original entry were introduced. It seems that they were not introduced, though the witness testified as to the contents of said books of original entry. There was no objection urged to this feature of the case. The bill shows that the $20 order was presented to the witness Sedgewick, from deceased, T.N. Baker, authorizing him to sell appellant from his store $20 worth of goods, and charge the same to T.N. Baker. The objection urged in the bill was to parol testimony regarding this written order, and not as to the books or their contents, showing a sale of $18.30 by the witness to appellant and charging the same to deceased. Strictly speaking, secondary evidence on the contents of the written order was not admissible. However, appellant admitted this item of $18.30, and stated that this matter of controversy was eliminated from the discussion, and that he agreed to the same, and that deceased then owed him after this and other items were conceded, the sum of $30, and the dispute arose because he would not pay this. (See Trans., pages 120 and 122.)
As to the refusal of the court to admit the photograph which is complained of in the motion for rehearing we see no reason to change our former views as expressed in the original opinion.
As to the affidavits filed showing that Lizzie LaBlue has recanted her testimony, stating that she testified falsely at the trial, that is a matter with which we have no concern. It constitutes no part of this record, and under the rules of this court is not subject to review.
The motion for rehearing is accordingly overruled.
Overruled.
Brooks, Judge, absent. *Page 563